Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 11/3/2020 in response to the previous Non-Final Office Action (8/13/2020) is acknowledged and has been entered.
Claim 53 is added.
Claim 45 is cancelled.
Claims 39-44 and 46-53 are pending.
Claims 41 has been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 39-40, 42-44, and 46-53 are under consideration for a method of detecting a high levels of netrin-1 (elect protein) in a biopsy sample of primary human tumor (elect lung cancer) in a patient and administering a compound comprising extracellular domain of netrin-1 receptor.
Rejections/Objection Withdrawn

The objection of Claim 39 for the clause “non-metastatic or non-aggressive reference biopsy” recited in claim 39-c is withdrawn in view of the claim amendment.

	The rejection of Claims 39-40 and 42-52 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn in view of the applicant’s argument and claim amendment in which the compound and reference biopsy are defined.

	The rejection of Claim(s) 39 and 42-44 i under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mazelin et al (Nature 431:80-84, Sept, 2004) is withdrawn in view of the claim amendment reciting human patient.

	The arguments are moot in view of withdrawals of the rejection(s).
Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	Claim(s) 39, 42-44, 46-52 remain and claim 53 is rejected under pre-AIA  35 U.S.C. 102 (a) and 102(e) as being anticipated by Li et al (US20060019896, published Jan 26, 2006, filed on July 2004) as set forth in the rejection and below:
The methods steps of comparing expression (b) and detecting whether a ratio above 2 exist (c) are considered as mental steps, which are given no patentable weight. 
Li et al disclose netrin associates with angiogenesis and tumor cell proliferations and teach an in vitro method of detecting netrin-1 proteins in many cancer tissues including brain, breast and pancreatic cancers and expression of netrin-1 in normal human brain and breast tissues with antibody binding to the protein (figure 2 normal and figure 8).  Li et al disclose a method of inhibiting growth of those angiogenesis associated tumors by interfering the binding netrin-1 and its receptor comprising administering an agent including anti-netrin antibody or netrin receptor including unc5h receptor or its ectodomain ([0022, 0064, 0320] and claims 9 and 32-33).

Response to applicant’s argument:

	On page 14, applicant argues:
Li's Figure 2 only reports netrin-1 expression in normal tissue, including breast and brain tissue. Li simply detected netrin-1, but Li does not disclose any measurement of level. 
14 of 17Atty. Dkt. No.: 1791-0010US03
Li's Figure 8 reports netrin-1 expression in primary tumors and that netrin-1 is differently expressed among primary tumors. There is no level measurement nor analysis of aggressive or metastatic tumors. 

In response, as argued by applicant, Li et al did measure the expression level of netrin-1 in variety of test tumors (figure 8). It is obvious that the expression levels are high in some of the tumors, such as carcinomas and osteocarcinoma etc (figure 8B) that would meet the limitation of the claims because:
1) as stated in the rejection, the analysis (calculation) of levels by ratio is a mental step which is given no weight for the claims;
2) regarding the ratio of detecting the specification states:
(page 7), the method for predicting according to the present 
invention is characterized in that a ratio superior to 2, preferably to 2.5, to 3, to 3.5, to 4, to 4.5 and to 5, between netrin-1 expression in the biopsy to be tested and in the; non- metastatic or non-aggressive reference biopsy is significant of the presence of a metastatic 5 or an aggressive cancer. 

Thus, the specification does not clearly define what non-aggressive reference biopsy is, it is non-invasive solid tumor, or normal or non-growing cell of the tissue biopsy. The recitation of non-metastatic or non-aggressive biopsy is not clearly defined or described in the application. One skilled in the art could not determine the ratio if the control levels are not clear.
In addition, as set forth in the beginning of the rejection, comparing and calculating are mental step and given no patentable weight.
For the reasons the rejection is currently maintained. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 39, 40, 42-44 and 46-52 remain and claim 53 is rejected under 35 U.S.C. 103 as being obvious over Mazelin et al (Nature 431:80-84, Sept, 2004, IDS #39 of IDS filed on 7/23/2018) or Li et al (US20060019896, published Jan 26, 2006, filed on July 2004) in view of Eichmann et al (US20060153840, filed on Jan 2005) as set forth in the rejection and modified based on the amendment below:
The methods steps of comparing expression (b) and detecting whether a ratio above 2 fold (c) are considered as mental steps, which are given no patentable weight. 

Li et al do not teach the cancer is lung cancer and biopsy sample is from patient being treated.

The teaching of Mazelin is stated below:
Mazelin et al teach an in vitro method of mouse model for detection of overexpression netrin-1 in tumor tissues including adenocarcinoma vs non-aggressive form of tumor adenoma (benign, non-aggressive), wherein the adenocarcinoma is colon mucosal adnenocarcinomatous lesion (figure1, 3 and 4).  Mazelin et al disclose the detection is through antibody binding to netrin-1 using immunohistochemical staining. 

Mazelin et al do not teach human patient being treated before or administering extracellular domain of netrin-1 receptor that inhibits interaction netrin-1 and its receptor comprising UNC5H.

Eichmann et al teach interaction of interaction netrin-1 and its receptor(s) inducing angiogenesis, wherein the angiogenesis is important step of tumor growth and metastasis [0018], wherein the tumor including lung carcinomas, brain tumors and breast, ovarian tumors etc [0271].  Eichmann et al teach methods of determining the interaction between netrin-1 or its receptor and treating tumors by inhibiting the interaction of netrin-1 with its receptor including UNC5H (entire document).  Eichmann et al then teach the treatment of the diseases with a substance, which is netrin-1 receptor protein or fragment thereof that is extracellular domain (ECD) of the protein or soluble domain that inhibits interaction netrin-1 interacting with its receptor ([0125-0127] and claims) 10-11).  Eichmann et al teach that netrin-1 receptor is UNC5H or DCC [49].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to measure netrin-1 expressing and treat netrin-1 induced angiogenesis and cell proliferation by inhibiting the interaction of netrin-1 and its receptor in human patients with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to detecting any cancer expressing higher (with 2 folder more) netrin-1 in the any tumor tissues including human tumor being treated with anti-cancer therapy and then treated with soluble extracellular domain based on the levels of netrin-1 because Mazelin or Li et al have shown over expression of netrin-1 in many tumors at higher levels and Eichmann have shown a method of using extracellular fragment of UNC5H and DCC successfully to treat such cancers.  Therefore, the references in combination teach and suggest every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results. 
Response to Applicant’s argument:
On bridging page 15-16, Applicant argues that  
The Office mischaracterized Eichmann as teaching methods of determining the levels of netrin-1 or its receptors. 
	Eichmann fails to disclose that there is overexpression of netrin-1 in aggressive or metastatic cancer over primary cancer. Application No.: 16/014,529Eichmann does not detected ratio is above 2, there can be benefit in administering to the patient an effective amount of a compound comprising an extracellular domain of netrin- 1 receptor or fragment thereof.
The claims would not have been obvious over Mazelin and Eichmann or over Li and Eichmann and there is no prima facie case of obviousness for the method of claim 39. 

In response, the Office regrets that misstatement on “determining expression level of netrin-1 or its receptor”.  In fact, in the rejection, the Office repeats and focus on the teaching of Eichmann et al on interaction of netrin-1 and its receptor(s) inducing angiogenesis, which is important step for tumor growth and metastasis, not on the leves of expressions.  Eichmann reference provided in the rejection is make up the deficiency of the primary references which do not teach a method of administering human patient extracellular domain of netrin-1 receptor that inhibits interaction netrin-1 and its receptor comprising UNC5H. 
Regarding with teaching of Eichmann on overexpression of netrin-1 in aggressive or metastatic cancer over primary cancer, as stated above, the reference of Eichmann  provided in the rejection is make up the deficiency of teaching of Mazelin and Li on treatment by administering extracellular domain of netrin-1 receptor.  There is not necessary for Eichmann to disclose expression of netrin-1 and its receptor again.   The argument related to the expression taught by Mazelin and Li has been addressed above.  Thus, the references in combination teach each and every limitation of the 
The Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. In this case, as stated in the rejection above, Mazelin and Li teach expression of netrin-1 and Eichmann teaches interaction of netrin-1 with its receptor contributing to angiogenesis and tumor progression and method of inhibiting the interaction and process by administering extracellular domain of netrin-1 receptor. 
The invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  Thus, applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. Thus, applicant’s arguments have not been found persuasive, and the rejection under USC 103 is made again for the amended claims with the same references.
For the reason above, applicant’s arguments have not been found persuasive, and the rejection is maintained.  

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/LEI YAO/           Primary Examiner, Art Unit 1642